DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed December 23rd 2019, claims 1-20 are pending for examination. No priority date is claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Chattopadhyay et al. (US 2019/0285752), hereinafter Chattopadhyay, and further in view of Guizilini et al. (US 2021/0004976), hereinafter Guizilini.

Claim 1
“receiving sensor data associated with an environment; receiving annotated data based at least in part on the sensor data, wherein the annotated data includes a first indication of a pedestrian with an object and a second indication of a pedestrian within the first indication of the pedestrian with the object” Chattopadhyay Figure 2 depicts annotated detected objects and [0018] discloses “[o]bject detection may be performed based upon data (e.g., spatial data) acquired by one or more sensors. Light detection and ranging (LIDAR) is one type of sensor that collect 3D spatial data”;
“determining, based at least in part on the annotated data, a third indication of a pedestrian object associated with the second indication of the pedestrian” Chattopadhyay [0063] depicts a pedestrian (a second indication) riding a bicycle (a third indication);

“wherein the second indication of the pedestrian and the third indication of the pedestrian object comprise a training input; inputting the training input into a model” Chattopadhyay [0069] discloses “[a] sensor fusion module 1236 may also be used to govern the use and processing of the various sensor inputs utilized by the machine learning engine 1232 and other modules… One or more sensor fusion modules (e.g., 1236) may be provided, which may derive an output from multiple sensor data sources… The output of the sensor fusion may, in some cases by fed as an input… to another modules of the in-vehicle processing system and/or one or more machine learning models”;

“determining, by the model, an output comprising a fourth indication of the pedestrian object” the fourth indication of pedestrian is inherently disclosed in the “road actors” Chattopadhyay [0061] “detect other vehicles and road actors (e.g., pedestrians (e.g., 1135), bicyclists, etc.)”;

“determining a difference between the output and the annotated data; modifying, based at least in part on the difference, one or more parameters of the model; and; and transmitting the model to a vehicle configured to be controlled by another output of the model” Guizilini [0089] discloses “the training module 230 uses the values for the loss terms to update weights/hyper-parameters in the models 260/280. Therefore, the disclosed training approach improves the understanding of the models 260/280 while using the noted loss terms”.

Chattopadhyay and Guizilini disclose analogous art. However, Chattopadhyay does not spell out the “modifying difference between output and annotated data” as recited above. It is disclosed in Guizilini. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Guizilini into Chattopadhyay to enhance its prediction accurate of detected data functions.

Claim 2
“wherein determining the third indication of the pedestrian object comprises subtracting at least a portion of the annotated data associated with the second indication of the pedestrian from a portion of the annotated data associated with the first indication of the pedestrian with the object” Chattopadhyay [0103] discloses “at a stage of the modified inverted binary tree, when an odd number of data segments are to be processed, one of the data segments is passed to the next stage unprocessed”.

Claim 3
“wherein subtracting at least the portion of the annotated data associated with the second indication of the pedestrian from the portion of the annotated data associated with the first indication of the pedestrian with the object is based at least in part on applying a geometric algorithm to the annotated data” Chattopadhyay [0034] [0035] discloses “one or more of the object detection algorithms may be optimized for the particular scan module 104 executing the algorithm, e.g., based on the particular portion of the field of view represented by the corresponding data segment. … the output of a scan module 104 may represent location and contours of a detected object”.

Claim 4
“applying a loss weight mask to the training input, wherein a portion of the annotated data associated with the third indication of the pedestrian object is weighted more than a portion of the annotated data associated with the second indication of the pedestrian” Chattopadhyay [0033] discloses “initial learning weights Type of normalization for normalizing features” and “Edge Detection Type of mask (e.g., Sobel, Canny, etc.) for Images Connected Distance between components for considering as Components connected Number of passes”.
Claim 5
“wherein the sensor data comprises lidar data and the model is trained via machine learning to segment the lidar data and determine classifications associated with individual segments of the lidar data, at least one classification corresponding to the pedestrian object” Chattopadhyay [0066][0067] discloses “functions relating to machine learning inference or training, processing of particular sensor data (e.g., camera image data, LIDAR point clouds, etc.) … One or more inference engines 1254 may also be provided to utilize the trained machine learning models 1256 to derive various inferences, predictions, classifications”.

Claim 6
“receiving sensor data associated with an environment; determining annotated data based at least in part on the sensor data, wherein the annotated data includes a first indication of a first object and a second indication of a second object, wherein the first object and the second object comprise a compound object” Chattopadhyay Figure 2 depicts annotated detected objects, the pedestrian riding a bicycle is a compound object;

“inputting training input into a model, wherein the training input comprises the annotated data; determining, by the model, an output comprising a third indication of the second object” Chattopadhyay [0018] discloses “[o]bject detection may be performed based upon data (e.g., spatial data) acquired by one or more sensors. Light detection and ranging (LIDAR) is one type of sensor that collect 3D spatial data”;;

“determining a difference between the output and the annotated data; and modifying, based at least in part on the difference, one or more parameters of the model” Guizilini [0089] discloses “the training module 230 uses the values for the loss terms to update weights/hyper-parameters in the models 260/280. Therefore, the disclosed training approach improves the understanding of the models 260/280 while using the noted loss terms”.

Claim 7
“wherein the annotated data further includes a fourth indication of the compound object, the operations further
comprising determining the second indication of the second object based at least in part on subtracting a portion of annotated data associated with the first indication of the first object from a portion of the annotated data associated with the fourth indication of the compound object” the fourth indication of pedestrian is inherently disclosed in the “road actors” Chattopadhyay [0061] “detect other vehicles and road actors (e.g., pedestrians (e.g., 1135), bicyclists, etc.)”.

Claim 8
“wherein subtracting at least the portion of the annotated data associated with the first indication of the first object from the portion of the annotated data associated with the fourth indication of the compound object is based at least in part on applying a geometric algorithm to the annotated data” Chattopadhyay [0034] [0035] discloses “one or more of the object detection algorithms may be optimized for the particular scan module 104 executing the algorithm, e.g., based on the particular portion of the field of view represented by the corresponding data segment. … the output of a scan module 104 may represent location and contours of a detected object”.

Claim 9
“applying a loss weight mask to the training input, wherein a portion of the annotated data associated with the second indication of the second object is weighted more than a portion of the annotated data associated with the first indication of the first object” Chattopadhyay [0033] discloses “initial learning weights Type of normalization for normalizing features” and “Edge Detection Type of mask (e.g., Sobel, Canny, etc.) for Images Connected Distance between components for considering as Components connected Number of passes”.

Claim 10
“transmitting the model to at least one vehicle configured to be controlled by another output of the model” Chattopadhyay [0061] “detect other vehicles and road actors (e.g., pedestrians (e.g., 1135), bicyclists…”.
Claim 11
“wherein the compound object comprises a pedestrian with an object, the first object comprises a pedestrian, and the second object comprises a pedestrian object” Chattopadhyay Figure 2 depicts annotated detected objects, the pedestrian riding a bicycle is a compound object.

Claim 12
“wherein the pedestrian object comprises a stroller, a suitcase, an umbrella, a large box, a child, a motorcycle, a cart, or a wheelchair” Chattopadhyay [0061] “detect other vehicles and road actors”, which inherently discloses those “umbrella, stroller, suitcase, box, a child, or wheelchair” commonly seen in road traffic.

Claim 13
“determining, from sensor data associated with an environment, annotated data associated with a first indication of a first object and a second indication of a second object, wherein the first object and the second object comprise a compound object” Chattopadhyay Figure 2 depicts annotated detected objects, the pedestrian riding a bicycle is a compound object;

“training a model to determine an output associated with a second object based at least in part on the annotated data; and transmitting the model to at least one vehicle configured to be controlled by another output of the model” Guizilini [0089] discloses “the training module 230 uses the values for the loss terms to update weights/hyper-parameters in the models 260/280. Therefore, the disclosed training approach improves the understanding of the models 260/280 while using the noted loss terms”.

Claim 14
“inputting the annotated data into the model; determining, by the model, the output comprising a third indication of the second object; determining a difference between the output and the annotated data; and modifying, based at least in part on the difference, one or more parameters of the model” Chattopadhyay [0069] discloses “[a] sensor fusion module 1236 may also be used to govern the use and processing of the various sensor inputs utilized by the machine learning engine 1232 and other modules… One or more sensor fusion modules (e.g., 1236) may be provided, which may derive an output from multiple sensor data sources… The output of the sensor fusion may, in some cases by fed as an input… to another modules of the in-vehicle processing system and/or one or more machine learning models”.

Claim 15
“determining the second indication of a second object based at least in part on the first indication of the first object and a third indication of the compound object” Chattopadhyay Figure 2 depicts annotated detected objects, the pedestrian riding a bicycle is a compound object.

Claim 16
“wherein determining the second indication of the second object comprises subtracting at least a portion of the annotated data associated with the first indication of the first object from a portion of the annotated data associated with the third indication of the compound object” Chattopadhyay [0103] discloses “at a stage of the modified inverted binary tree, when an odd number of data segments are to be processed, one of the data segments is passed to the next stage unprocessed”.

Claim 17
“applying a loss weight mask to the annotated data, wherein a portion of the annotated data associated with the second indication of the second object is weighted more than a portion of the annotated data associated with the first indication of the first object” Chattopadhyay [0033] discloses “initial learning weights Type of normalization for normalizing features … Edge Detection Type of mask … for Images Connected Distance between components for considering as Components connected Number of passes”.

Claim 18
“a pedestrian with an object, the first object comprises a pedestrian, and the second object comprises a pedestrian object” Chattopadhyay Figure 2 depicts a first pedestrian, a second pedestrian riding a bicycle.
Claim 19
“wherein the compound object is associated with a third indication that comprises a first bounding region, the first indication of the first object comprises a second bounding region within the first bounding region, and the second indication of the second object comprises a third bounding region within the first bounding region” Chattopadhyay Figure 2 depicts a first, a second, and a third bounding regions.

Claim 20
“wherein the sensor data comprises lidar data and the model is trained via machine learning to segment the lidar data and determine classifications associated with individual segments of the lidar data, at least one classification corresponding to the second object” Chattopadhyay [0066][0067] discloses “functions relating to machine learning inference or training, processing of particular sensor data (e.g., camera image data, LIDAR point clouds, etc.) … One or more inference engines 1254 may also be provided to utilize the trained machine learning models 1256 to derive various inferences, predictions, classifications”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175